United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4531
                        ___________________________

                              Mynor Morales-Perez

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                         Submitted: November 27, 2017
                           Filed: December 5, 2017
                                 [Unpublished]
                                ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Mynor Morales-Perez, a minor citizen of Guatemala, petitions for review of an
order of the Board of Immigration Appeals dismissing his appeal from the decision
of an immigration judge (IJ), which denied him asylum and withholding of removal.1
Morales-Perez sought immigration relief based on membership in the particular social
group “minors from an indigenous group who do not have a support system in
Guatemala to protect them.”

       After careful consideration, we conclude that substantial evidence supports the
agency’s finding that Morales-Perez failed to show past persecution in Guatemala,
or a well-founded fear of future persecution there, due to one of the five protected
grounds: race, religion, nationality, membership in a particular social group, or
political opinion. Morales-Perez was never harmed in Guatemala, his siblings and
grandmother continued to live there unharmed for years after his departure, and the
non-specific threats allegedly made against his family by anonymous callers remained
unfulfilled. See 8 U.S.C. § 1158(b)(1)(B)(i) (listing asylum grounds); De Castro-
Gutierrez v. Holder, 713 F.3d 375, 379 (8th Cir. 2013) (standard of review); Malonga
v. Holder, 621 F.3d 757, 764-66 (8th Cir. 2010) (discussing requisite level of
persecution; exaggerated, nonspecific threats lacking immediacy do not support
finding of persecution); Al Tawm v. Ashcroft, 363 F.3d 740, 743-44 (8th Cir. 2004)
(fear of future persecution was not well-founded or reasonable where, inter alia,
alien’s family continued to live in Lebanon without incident for years after his
departure). Having failed to establish his eligibility for asylum, Morales-Perez
necessarily cannot satisfy the more rigorous standard for withholding of removal. See
Krasnopivtsev v. Ashcroft, 382 F.3d 832, 840 (8th Cir. 2004). The petition for
review is denied. See 8th Cir. R. 47B.
                         ______________________________




      1
       The IJ’s denial of relief under the Convention Against Torture is not before
this court. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004).

                                         -2-